Citation Nr: 1521709	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected bilateral hearing loss. 

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  

In November 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination to help determine the nature and extent of the service-connected bilateral hearing loss disability.  The examination was performed and the Board finds that the AOJ substantially complied with the November 2014 Board remand directives.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

For the entire initial rating period, the Veteran's bilateral hearing loss disability has exhibited no worse than Level II hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a higher (compensable) initial disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, VA examination and private examination reports, and written statements by the Veteran, spouse, and daughter in support of the appeal.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The RO arranged for VA audiometric examinations in November 2011, October 2012, and February 2015.  These examinations, taken together, are found to be adequate for purposes of rating bilateral hearing loss.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the bilateral hearing loss rating claim on appeal, including the Veteran's history and a rationale for all opinions given, and address the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Martinak at 455.  Specifically, the November 2011 VA examiner provided a description of the functional effect of bilateral hearing loss, noting that the Veteran reported difficulty hearing in noisy environments.  The October 2012 VA examiner noted that the Veteran reported difficulty communicating in many situations such as informal conversations with friends and family members, as well as difficulty conversing by phone.  The October 2012 VA examiner opined that the Veteran would likely experience significant difficulty conversing in the presence of background noise, but could communicate with relative ease with the help of hearing aids.  The February 2015 VA examiner provided a description of the functional effect of bilateral hearing loss, noting that the Veteran reported difficulties with hearing and understanding conversations, and the Veteran's report that he was forced to retire due to communication problems.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.




Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected bilateral hearing loss disability has not changed during the course of the appeal so as to warrant a staged rating. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss Rating Analysis

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that the service-connected bilateral hearing loss is more severe than the initial noncompensable rating, and that a rating higher than zero percent is warranted.  Specifically, he asserted that, despite wearing hearing aids, bilateral hearing loss is still poor, which he feels warrants a higher initial rating.  See August 2014 Board hearing transcript.  The Veteran has generally contended that his hearing loss has worsened. 

After considering all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a compensable initial disability rating for the service-connected bilateral hearing loss is not warranted.  For the entire initial rating period, the Veteran's bilateral hearing loss disability has exhibited no worse than Level II hearing in the right ear and Level IV hearing in the left ear.

The Board can accept and rate based on private audiometric test scores, which were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Board has considered and weighed the results of the September 2011 private audiometric testing showing puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	15
20
50
55
LEFT
15
50
55
60

These results yield a puretone threshold average of 35 decibels in the right ear and 45 decibels in the left ear.  

The September 2011 private audiology speech recognition results are inadequate for VA rating purposes because the private audiologist used the NU-6 test and did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  An examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)" and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

As noted above, Table VIA, for hearing impairment based only on the puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 as described above.  38 C.F.R. § 4.85(c).  The Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for bilateral hearing loss based on the September 2011 private audiometric numbers.  38 C.F.R. § 4.86.  

Given that the private September 2011 audiology examination report does not include Maryland CNC test results, does not have an examiner certification pursuant to 38 C.F.R. § 4.85(a), and does not meet the requirements of 38 C.F.R. 
§ 4.86, the Board will use the more favorable September 2011 private examination report's puretone averages together with the valid results in the closest VA examination report's Maryland CNC word recognition scores in November 2011 to determine the disability rating.  Applying Table VI to the Veteran's hearing loss, as recorded at the September 2011 private examination report's puretone averages and the November 2011 VA examination report's word recognition scores (98 percent in the right ear and 96 percent in the left ear), results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85, DC 6100.  Thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating for bilateral hearing loss.  

At a VA audiometric examination in November 2011, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	15
25
45
50
LEFT
15
35
50
55

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 33.75 for the right ear and 38.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for each ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a zero percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating for bilateral hearing loss.  Additionally, the readings reported by the November 2011 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in October 2012, puretone thresholds, in decibels, were recorded as follows:



HERTZ

1000
2000
3000
4000
RIGHT
	25
30
55
55
LEFT
25
50
55
60

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 90 percent in the right ear and 84 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 41.25 for the right ear and 47.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral 
II is designated for each ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a zero percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating for bilateral hearing loss.  Additionally, the readings reported by the October 2012 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in February 2015, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	25
30
70
60
LEFT
30
65
75
70

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 90 percent in the right ear and 80 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 46.25 for the right ear and 60 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral 
II is designated for the right ear and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 
38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a zero percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating for bilateral hearing loss.  The Board also notes that the readings reported by the February 2015 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86.

The Board has reviewed and considered the statements from the Veteran, spouse, and daughter, including during the Board hearing and to health professionals indicating impaired social and occupational functioning due to difficulty with hearing others, phone conversations, and the TV.  While these statements do paint a picture of the difficulty caused by the hearing impairment, these statements and medical evidence do not establish that an initial compensable rating is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Importantly, the percentage bilaterally of speech recognition reflects high speech discrimination ability throughout the rating period on appeal.  

Despite the Veteran's contention that the service-connected bilateral hearing loss is severe enough to warrant a compensable rating for this period, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the entire initial rating period on appeal.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an initial compensable disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable rating for bilateral hearing loss for the entire initial rating period on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others, phone conversations, and the TV, which results in social embarrassment and functional impairment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  While the Veteran contends that his ability to hear has worsened, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. 
§ 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's impairment with respect to verbal conversations is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for a right index finger disability, a right thumb disability, a right ankle disability, bilateral hearing loss, and bilateral tinnitus.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  While the Veteran discussed generally during the August 2014 Board hearing that his employer decreased his job responsibilities and changed his job duties during the final year of employment as a result of hearing and communication problems especially in situations when there was background noise, and also discussed symptoms of tinnitus, the Veteran did not allege that bilateral hearing loss and tinnitus had a "combined effect" that was exceptional and not captured by schedular ratings.  The Veteran stated that ringing of the ears is one of the problems he had, but that the main problem that affected his work was not being able to hear others when they spoke to him or asked questions.  See August 2014 Board hearing transcript at p. 8.  

As stated above, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, as discussed above, the schedular rating criteria are adequate to compensate the Veteran for any job duties he lost as a result of the service-connected bilateral hearing loss.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

As to the Veteran's assertions that he lost his job due to communication problems resulting from the service-connected bilateral hearing loss, such assertion is addressed in the Board's finding in the Remand section below that a claim for a TDIU is re-raised based on such assertions.  In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial disability rating for bilateral hearing loss for the entire initial rating period on appeal is denied


REMAND

TDIU

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that entitlement to a TDIU was previously denied in a July 2013 rating decision; the Veteran did not appeal the July 2013 denial of a TDIU.  During the August 2014 Board hearing, the Veteran stated that he was laid off in January 2014 and before that the employer was moving him to various positions due to the hearing problems the Veteran was having during meetings, presentations, and conference calls.  The February 2015 VA audiology examiner noted that the bilateral hearing loss disability impacts the Veteran's ordinary conditions of daily life, including ability to work.  In reaching this conclusion, the February 2015 VA examiner considered the Veteran's reports of difficulty with face-to-face and conference call conversations, which the Veteran reported to have caused him to be forced into retirement by the employer last year.

Taking Rice into consideration, the Board is construing this evidence, specifically the August 2014 Board hearing testimony and the February 2015 VA examination report, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits. The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the impact of the Veteran's service-connected disabilities on the ability to obtain or maintain employment.  The service-connected disabilities are a right index finger disability, a right thumb disability, a right ankle disability, bilateral hearing loss, and bilateral tinnitus.

The examiner should obtain from the Veteran full and current employment history.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA examinations.  

The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  

The examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.  

3. Thereafter, the AOJ should adjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


